Citation Nr: 0807658	
Decision Date: 03/06/08    Archive Date: 03/17/08

DOCKET NO.  05-36 614	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1. Entitlement to an initial rating higher than 10 percent 
for limitation of motion of the lumbar spine before January 
19, 2006, and an initial rating higher than 20 percent from 
January 19, 2006. 

2. Entitlement to an initial rating higher than 10 percent 
for right-sided lumbar radiculopathy. 


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

J. Fussell, Counsel


INTRODUCTION

The veteran, who is the appellant, served on active duty from 
September 1990 to February 1991 and from January to July 
2003.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision, dated in January 2004, of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas.  

While on appeal, the RO increased the rating for limitation 
of motion of the lumbar spine to 20 percent, effective from 
January 19, 2006. 

In July 2007, the veteran withdrew his request for a hearing 
before a Veterans Law Judge. 

The record was transferred to the Board in July 2007.  In 
February 2008, additional evidence was submitted to the 
Board, which is not relevant to the claims for increase.  The 
evidence is referred to the RO without action by the Board.  
38 C.F.R. § 20.1304.   

FINDINGS OF FACT

1. Before January 19, 2006, limitation of motion of the 
lumbar spine was manifested by pain and no more than slight 
limitation of motion or forward flexion of greater than 60 
degrees; from January 19, 2006, forward flexion of the lumbar 
spine is greater than 30 degrees.  

2. Right-sided lumbar radiculopathy is wholly sensory and 
mild.  




CONCLUSIONS OF LAW

1. The criteria for an initial rating higher than 10 percent 
for limitation of motion of the lumbar spine before January 
19, 2006, have not been met; the criteria for an initial 
rating higher than 20 percent for limitation of motion of the 
lumbar spine from January 19, 2006, have not been met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.40, 4.45, 4.59, 
Diagnostic Code 5293 (effective prior to September 23, 2002); 
Diagnostic Code 5243 (effective September 23, 2002); 
Diagnostic Code 5243, effective September 26, 2003, and 
currently (2007).  

2. The criteria for an initial rating higher than 10 percent 
for right-sided lumbar radiculopathy have not been met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §4.124a, Diagnostic 
Code 8620 (2007).


The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R § 3.159, amended VA's duties 
to notify and to assist a claimant in developing information 
and evidence necessary to substantiate the claims.  

Duty to Notify

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate the claims, which information and evidence VA 
will obtain, and which information and evidence the claimant 
is expected to provide.  Under 38 C.F.R. § 3.159, VA must 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claims.  



Also, the VCAA notice requirements apply to all five elements 
of a service connection claim.  The five elements are: 
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

The VCAA notice, as required by 38 U.S.C.A. § 5103(a), must 
be provided to a claimant before the initial unfavorable 
adjudication by the RO.  Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

The VCAA notice requirements in a claim for increase include 
notice of the type of evidence needed to substantiate a 
claim, namely, evidence demonstrating a worsening or increase 
in severity of the disability and the effect that worsening 
has on the claimant's employment and daily life.  Also, if 
the Diagnostic Code under which the claimant is rated 
contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the VA must provide at least 
general notice of that requirement to the claimant.  Vazquez-
Flores v. Peake, No. 05-355 (U.S. Vet. App. Jan. 30, 2008).

In August 2003, the RO provided the veteran with 
content-complying VCAA notice on the underlying claim of 
service connection for residuals of a back injury.  Where, as 
here, service connection has been granted and an initial 
disability rating has been assigned, the claim has been more 
than substantiated, it has been proven, thereby rendering 38 
U.S.C.A. § 5103(a) notice no longer required because the 
purpose that the notice was intended to serve has been 
fulfilled.  Furthermore, once a claim for service connection 
has been substantiated, the filing of a notice of 
disagreement with the RO's rating of the disability does not 
trigger additional 38 U.S.C.A. § 5103(a) notice.  

Therefore, further VCAA notice under 38 U.S.C.A. § 5103(a) 
and § 3.159(b)(1) is no longer applicable in the claims for 
an initial higher rating for residuals of a back injury.  
Dingess at 19 Vet. App. 473.

Duty to Assist

As required by 38 U.S.C.A. § 5103A, VA has made reasonable 
efforts to identify and obtain relevant records in support of 
the claims.  The RO obtained service medical records, VA 
records, and private medical records.  

The veteran was afforded VA examinations for the evaluation 
of his service-connected lumbar disability.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006); Wells v. Principi, 326 
F.3d 1381 (Fed. Cir. 2003).  38 U.S.C.A. § 5103A(d)(2); 38 
C.F.R. § 3.159(c)(4)(i).  

As there is no indication of the existence of additional 
evidence to substantiate the claims, the Board concludes that 
the duty-to-assist provisions of the VCAA have been complied 
with. 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Background

On VA examination in September 2003, the veteran arose from a 
sitting position without problems.  Motor and sensory 
functions were intact.  The deep tendon reflexes were 2+ and 
symmetrical.  X-rays of the lumbar spine were normal.  

On VA orthopedic examination in September 2003, the veteran 
complained of continued pain and numbness as well as tingling 
down the right leg and diminished sensation in the lateral 
aspect of the right foot.  He described functional 
limitations that included bending or lifting.  He described 
no flare-ups, but the symptoms were worse with repetitive 
activities.  

On physical examination, the veteran walked with a non-
antalgic gait.  Range of motion of the lumbar spine was 
limited by complaints of discomfort in the right leg.  He 
could not lift up the right leg and bend over to touch his 
toes.  Toe and heel walking were within normal limits.  
Neurological evaluation revealed diminished sensation along 
the L5 distribution on the right.  The straight leg raising 
test caused significant tightness in the hamstrings.  
Circumferential measurements of the calves were equal.  X-
rays revealed degenerative changes.  The diagnosis was 
moderately severe right-sided lumbar radiculopathy.  

VA records show that in September 2004 there was full 
strength and normal tone in the muscles of the lower 
extremities.  There were diminished sensations in the lower 
extremities.  Reflexes were normal in the knees and ankles.  
Range of motion of the back was normal and the straight leg 
raising test was normal.  Electrodiagnostic studies of the 
lower extremities were normal.  

On VA neurology examination on January 19, 2006, the 
veteran's claim file was reviewed.  It was noted that the 
veteran could not jog, run, jump, or do yard work and that he 
was limited to supervision on his construction job and that 
he went to work on days when he had severe pain.  He stated 
that he had exacerbations frequently and that he worked about 
35 hours a week, but he could work 65 hours a week if it were 
not for his back pain.  

On physical examination, forward flexion of the lumbar spine 
was to 70 degrees. He had about 15 degrees of extension and 
10 to 15 degrees of lateral rotation.  Lateral flexion was to 
about 10 degrees to the right and 25 degrees to the left.  He 
had local tenderness. There was occasional muscle spasm.  The 
straight leg raising test was to 90 degrees on the left and 
painless and to about 70 degrees on the right with muscle 
tightening.  

On neurological evaluation, strength in the legs was from 5- 
to 5/5 and slightly limited due to back pain.  Reflexes were 
2+ and symmetric without upper motor neuron signs.  

Sensory evaluation revealed numbness over the lateral portion 
of the right foot to touch and temperature but there were no 
other sensory deficits.  He had subjective paresthesias over 
the anterior thigh.  His coordination was intact.  His gait 
was antalgic.  It was noted that a MRI in March 2004 revealed 
foraminal narrowing and   narrowing of the canal due to facet 
hypertrophy.  The diagnosis was chronic back pain, but it was 
noted that the exact cause of the back pain was not clear 
because there was no clear evidence on clinical examination, 
MRIs or EMGs for a surgically treatable radiculopathy, 
although the sensory findings did not rule out a mild L5 
sensory radiculopathy.  There was degenerative disease by MRI 
which could have been exacerbated by the veteran's injuries 
and could be producing some of his pain symptoms.  The 
examiner noted that the veteran's marital relationship and 
ability to work had suffered due to the injury-related pain 
and that he had had to avoid many activities and take 
considerable amounts of medication together with steroid 
injection to compensate for the pain.  He was advised that 
lay statements from his place of work as to his job 
limitations, if obtainable, might strengthen the evidence 
relating to the impact of his pain syndrome on his 
performance.  

On VA examination in January 2006, the veteran stated that he 
worked construction and had been a superintendent for the 
same company since returning from Iraq and that he did not 
have problems on the job.  

General Rating Principles

A disability rating is determined by the application of VA's 
Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. 
Part 4.  The percentage ratings contained in the Rating 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
Separate diagnostic codes identify the various 
disabilities.38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  



Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7. 

The veteran filed his claim of service connection for a back 
disability in July 2003, and during the appeal period, the 
regulations pertaining to evaluating disabilities of the 
spine were revised, effective September 26, 2003.  When the 
rating criteria are amended during the course of the appeal, 
the Board considers both the old and the current schedular 
criteria because, should an increased rating be warranted 
under the revised criteria, that award may not be made 
effective before the effective date of the change.  
VAOPGCPREC 3-2000.

Furthermore, the Board will consider whether separate ratings 
may be assigned for separate periods of time based on facts 
found, a practice known as "staged ratings," whether it is 
an initial rating case or not.  Fenderson v. West, 12 Vet. 
App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505 
(2007).

In the rating decision in January 2004, the RO assigned a 
separate 10 percent rating for limitation of motion of the 
lumbar spine under Diagnostic Code 5293 (intervertebral disc 
syndrome) and a separate 10 percent rating for right-sided 
lumbar radiculopathy under Diagnostic Code 8620 (sciatica).  

In a rating decision in January 2007, the increased the 
rating for limitation of motion of the lumbar spine to 20 
percent under Diagnostic Code 5242 (degenerative arthritis of 
the spine).  

Intervertebral Disc Syndrome Rating Criteria before September 
2003

The criteria for the next higher rating, 20 percent, under DC 
5293, before September 2003, based on incapacitating episodes 
were incapacitating episodes having a total duration of at 
least two weeks but less than four weeks during the past 12 
months. 

The term "incapacitating episode" under Diagnostic Code 5293 
meant a period of acute signs and symptoms due to 
intervertebral disc syndrome that required bed rest 
prescribed by a physician and treatment by a physician.

The criterion for a 10 percent rating, based on orthopedic 
manifestations under the most appropriate diagnostic code, 
that is, Diagnostic Code 5292 (limitation of motion of the 
lumbar spine) was slight limitation of motion.  The criterion 
for the next higher rating, 20 percent, under DC 5292 was 
moderate limitation of motion. 

The criterion for a 10 percent rating, based on neurological 
manifestations under the most appropriate diagnostic code, 
that is, Diagnostic Code 8620 (paralysis of the sciatic 
nerve) is mild incomplete paralysis.  The criterion for the 
next higher rating, 20 percent, under DC 8620 is moderate 
incomplete paralysis. 

The term "incomplete paralysis" with peripheral nerve 
injuries indicates a degree of loss or impaired function 
substantially less than the type pictured for complete 
paralysis given with each nerve, whether due to the varied 
level of the nerve lesion or to partial regeneration.  When 
the involvement is wholly sensory, the rating should be for 
mild, or at most, the moderate degree. 38 C.F.R. § 4.124(a).

Limitation of Motion Criteria Prior to September 26, 2003

Under Diagnostic Code 5003, degenerative arthritis 
established by X-rays is rated on limitation of motion.  

Under 38 C.F.R. § 4.71a, Diagnostic Code 5292, slight 
limitation of motion of the lumbar spine warrants a 10 
percent rating, moderate limitation of motion a 20 percent 
rating, and severe limitation of motion a 40 percent rating.  

When rating a disability of the musculoskeletal system, 
functional loss due pain, weakened movement, and fatigability 
are factors to be considered.  38 C.F.R. §§ 4.40, 4.45; 
DeLuca v. Brown, 8 Vet. App. 202 (1995).  Also with any form 
of arthritis, painful motion is factor to be considered.  38 
C.F.R. § 4.59.

Ratingn Criteria as of September 26, 2003

Effective in September 2003, Diagnostic Code 5293 was 
renumbered as Diagnostic Code 5243. There was no change in 
rating disc disease on the basis of the total duration of 
incapacitating episodes over the past 12 months or by 
combining separate evaluations of its chronic orthopedic and 
neurologic manifestations, whichever method results in the 
higher rating.  Moreover the criteria for rating the total 
duration of incapacitating episodes did not change.

Under the new and current criteria, Diagnostic Code 5292 was 
replaced by a General Rating Formula.  

Under the General Rating Formula for rating orthopedic 
manifestations, the criteria for a 10 percent rating are 
forward flexion of the thoracolumbar spine greater than 60 
degrees but not greater than 85 degrees; or a combined range 
of motion of the thoracolumbar spine greater than 120 degrees 
but not greater than 235 degrees; or muscle spasm, guarding, 
or localized tenderness not resulting in abnormal gait or 
abnormal spinal contour.

The criteria for the next higher rating, 20 percent, under 
the General Rating Formula, are forward flexion of the 
thoracolumbar spine greater than 30 degrees but not greater 
than 60 degrees; or, a combined range of motion of the 
thoracolumbar spine not greater than 120 degrees; or, muscle 
spasm or guarding severe enough to result in an abnormal gait 
or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis.

The criteria for the next higher rating, 40 percent, under 
the General Rating Formula, are forward flexion of the 
thoracolumbar spine of 30 degrees or less; or, favorable 
ankylosis of the entire thoracolumbar spine.

For VA rating purposes, the normal ranges of motion of the 
lumbar spine are forward flexion to 90 degrees, extension to 
30 degrees, lateral flexion, right and left, 30 degrees, and 
rotation, right and left, 30 degrees. 38 C.F.R. § 4.71a, 
Plate V.

The criteria for a rating, based on neurological 
manifestations under Diagnostic Code 8620 were not changed.

Analysis
Limitation of Motion 

Before January 19, 2006, limitation of motion of the lumbar 
spine was manifested by pain and no more than slight 
limitation of motion or forward flexion of greater than 60 
degrees. 

The criteria for the next higher rating, 20 percent, under DC 
5293, before September 2003, based on incapacitating episodes 
were incapacitating episodes having a total duration of at 
least two weeks but less than four weeks during the past 12 
months.  As incapacitating episodes, that is, a period of 
acute signs and symptoms due to intervertebral disc syndrome 
that required bed rest prescribed by a physician and 
treatment by a physician, were not documented, the criteria 
for a rating higher than 10 percent based on incapacitating 
episodes was not warranted. 

The criterion for the next higher rating, 20 percent, based 
on orthopedic manifestations under DC 5292 was moderate 
limitation of motion.  On VA examination in September 2003, 
range of motion of the lumbar spine was limited by complaints 
of discomfort in the right leg, but range of motion in 
degrees was not reported.  In September 2004, range of motion 
of the back was normal.  On this evidence, the criterion for 
a rating higher than 10 percent based on limitation of motion 
was not met. 

The criteria for the next higher rating, 40 percent, based on 
limitation of motion under the General Rating Formula, are 
forward flexion of the thoracolumbar spine of 30 degrees or 
less; or, favorable ankylosis of the entire thoracolumbar 
spine.    

On VA neurology examination on January 19, 2006, forward 
flexion of the lumbar spine was to 70 degrees with muscle 
tightening.  He had about 15 degrees of extension and 10 to 
15 degrees of lateral rotation.  Lateral flexion was to about 
10 degrees to the right and 25 degrees to the left.  
These findings do not equate or nearly approximate, the 
criteria for the next higher rating, that is, forward flexion 
of the thoracolumbar spine of 30 degrees or less; or, 
favorable ankylosis of the entire thoracolumbar spine.  

Right-Sided Lumbar Radiculopathy

The criterion for the next higher rating, 20 percent, under 
DC 8620 is moderate incomplete paralysis.  

On VA examination in September 2003, the motor and sensory 
functions were intact.  The deep tendon reflexes were 2+ and 
symmetrical.  The veteran did complain of continued pain and 
numbness as well as tingling down the right leg and 
diminished sensation in the lateral aspect of the right foot.  
Neurological evaluation revealed diminished sensation along 
the L5 distribution on the right.  The diagnosis was 
moderately severe right-sided lumbar radiculopathy.  

In September 2004, there was full strength and normal tone in 
the muscles of the lower extremities. There were diminished 
sensations in the lower extremities. Reflexes were normal in 
the knees and ankles.  Electrodiagnostic studies of the lower 
extremities were normal.  

On VA neurology examination in January2006, reflexes were 2+ 
and symmetric without upper motor neuron signs.  Sensory 
evaluation revealed numbness over the lateral portion of the 
right foot to touch and temperature, but there were no other 
sensory deficits.  

Where as here, the involvement is wholly sensory, the rating 
should be for mild, or at most, the moderate degree. 38 
C.F.R. § 4.124(a).  As the veteran is rated for mild 
incomplete paralysis, the remaining question is whether there 
is moderate incomplete paralysis.  The record shows that the 
sensory deficit is the lateral portion of the right foot and 
there are no other sensory deficits.  And electrodiagnostic 
studies of the lower extremities were normal.  For these 
reasons, the sensory deficit is mild in nature and not 
moderate and the criteria for a rating higher than 10 percent 
is not warranted.  

Extraschedular Rating

Although the Board is precluded by regulation from assigning 
an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the 
first instance, the Board is not precluded from considering 
whether the case should be referred to the Director of VA's 
Compensation and Pension Service.  In this case, there is no 
evidence of marked interference with employment or frequent 
periods of hospitalization to rendered impractical the 
application of the regular schedular standards.  For this 
reason, the Board finds no basis to refer this case to the RO 
for consideration of an extraschedular rating.

ORDER

An initial rating higher than 10 percent for limitation of 
motion of the lumbar spine before January 19, 2006, and an 
initial rating higher than 20 percent from January 19, 2006, 
are denied.  

An initial rating higher than 10 percent for right-sided 
lumbar radiculopathy is denied. 


__________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


